 
LOAN MODIFICATION AGREEMENT
 
This LOAN MODIFICATION AGREEMENT (as it may be amended, supplemented, extended
or renewed from time to time, this “Agreement”) is entered into as of August 3,
2015 by and among RUBY TUESDAY, INC., a Georgia corporation (“Guarantor”), whose
address is 150 West Church Avenue, Maryville, Tennessee 37801, the borrowers
listed on the signature page hereto (each, a “Borrower” and, collectively,
“Borrowers”), each of whose address is 150 West Church Avenue, Maryville,
Tennessee 37801, and the lenders listed on the signature page hereto (each, a
“Lender” and, collectively, “Lenders”), each of whose address is 8377 East
Hartford Drive, Suite 200, Scottsdale, Arizona 85255-5401.
 
RECITALS:
 
A.           Borrowers are indebted to Lenders with respect to the loans
identified on Exhibit A attached hereto (each, a “Loan” and, collectively, the
“Loans”).  Lenders are the current owners and holders of the Loans, as well as
all promissory notes, instruments and documents evidencing, securing and
guarantying the Loans, including, without limitation, the hereafter defined
Guaranties, all as previously modified, amended, supplemented, extended and
renewed from time to time, including, without limitation, as modified by the
hereafter defined Existing Loan Modification Agreements (collectively, the
“Current Loan Documents”).  The Current Loan Documents were previously modified
pursuant to (i) that certain Loan Modification Agreement dated as of August 31,
2009 (the “2009 Loan Modification Agreement”) by and among Guarantor and the
Borrowers and Lenders party thereto, (ii) that certain Loan Modification
Agreement dated as of May 31, 2011 (the “2011 Loan Modification Agreement”) by
and among the Guarantor and the Borrowers and Lenders party thereto (iii) that
certain Loan Modification Agreement dated as of May 14, 2012 (the “2012 Loan
Modification Agreement”) by and among the Guarantor and the Borrowers and
Lenders party thereto an, (iv) that certain Loan Modification dated as of
December 2, 2013 (the “2013 Loan Modification”; the 2013 Loan Modification, the
2012 Loan Modification Agreement, the 2011 Loan Modification Agreement and the
2009 Loan Modification Agreement, collectively, the “Existing Loan Modification
Agreements”) by and among the Guarantor and the Borrowers and Lenders party
thereto.  The Current Loan Documents, as modified by this Agreement, are
referred to herein as the “Loan Documents,” and references in the Current Loan
Documents and this Agreement to the “Loan Documents,” or any of them, shall be
deemed to be a reference to such Loan Documents, as modified by this
Agreement.  This Agreement shall be deemed to be one of the Loan Documents.
 
B.           Each Borrower is a direct or indirect subsidiary of Guarantor.
 
C.           The Loans have been guaranteed by Guarantor pursuant to (i) that
certain Guaranty dated as of August 31, 2009 (the “2009 Guaranty”) by Guarantor
in favor of the Lenders described therein and (ii) that certain Guaranty dated
as of May 31, 2011 (the “2011 Guaranty”; the 2011 Guaranty and the 2009
Guaranty, together, the “Guaranties”) by Guarantor in favor of the Lenders
described therein.
 
D.           Borrowers and Guarantor have requested that Lenders modify the
Loans and the Current Loan Documents as provided in this Agreement, and Lenders
are willing to so modify the Loans and the Current Loan Documents, subject to
the terms and conditions set forth in this Agreement.
 
AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Borrowers, Guarantor and Lenders agree as follows:


1.          Accuracy of Recitals; Effective Date.  Borrowers, Guarantor and
Lenders acknowledge the accuracy of the Recitals set forth above and the parties
hereby agree that the Recitals are a part of this Agreement.  Borrowers and
Guarantor also acknowledge and agree that the information set forth on Exhibit A
attached hereto with respect to each Loan is complete and correct, and that the
outstanding principal indebtedness with respect to each Loan, together with all
accrued unpaid interest thereon, is due and owing under the Loan Documents,
without defense, offset or counterclaim. The modifications of the Current Loan
Documents and the obligations of Borrowers, Guarantor and Lenders pursuant to
this Agreement will be effective on the date that Lenders determine that the
conditions precedent set forth in this Agreement have been satisfied in full
(such date, the “Effective Date”).
 
2.   Modification of Current Loan Documents.  The Current Loan Documents are
hereby modified as follows:
 
(a)           Guarantor Reporting Requirements.  From and after the Effective
Date, Guarantor shall not be required to maintain compliance with the monthly
reporting requirement described in Section 2(a)(iv) of the 2013 Loan
Modification, and the failure of a Borrower to comply with such monthly
reporting requirement will not constitute an Event of Default under the Loan
Documents.
 
(b)           Guarantor Financial Covenants.
 
(i)           Minimum Consolidated Fixed Charge Coverage Ratio.  Lender approves
the change in the definition of Consolidated Fixed Charge Coverage Ratio, as
reflected in the Guarantor Credit Agreement existing as of the Effective Date,
which increases the amount of the mortgage prepayment penalty exclusion from
$2,500,000 to $5,000,000.
 
3.   Borrower Representations, Warranties and Covenants.  As additional
consideration to and inducement for Lenders to enter into this Agreement, each
Borrower represents and warrants to and covenants with Lenders as follows:
 
(a)           Representations and Warranties.  Each and all representations and
warranties of each Borrower in the Current Loan Documents are and will continue
to be accurate, complete and correct in all material respects (other than any
representation or warranty expressly relating to an earlier date).  The
representations and warranties in this Agreement are true, complete and correct
as of the date set forth above, will continue to be true, complete and correct
as of the consummation of the modifications contemplated by this Agreement, and
will survive such consummation.
 
(b)   No Defaults.  No Borrower is in default under any of the Current Loan
Documents, nor has any event or circumstance occurred that is continuing that,
with the giving of notice or the passage of time, or both, would be a default or
an event of default by a Borrower under any of the Current Loan Documents.
 
(c)           No Material Changes.  There has been no material adverse change in
the financial condition of Guarantor, any Borrower or any other person whose
financial statement has been delivered to a Lender in connection with the Loans
from the most recent financial statement received by a Lender from Guarantor,
any Borrower or such other persons.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(d)           No Conflicts; No Consents Required.  Neither execution nor
delivery of this Agreement nor fulfillment of or compliance with the terms and
provisions hereof will conflict with, or result in a breach of the terms or
conditions of, or constitute a default under, any agreement or instrument to
which any Borrower is a party or by which any Borrower may be bound.  No
consents, approvals or authorizations are required for the execution and
delivery of this Agreement by any Borrower or for any Borrower’s compliance with
its terms and provisions.
 
(e)           Claims and Defenses.  No Borrower has any claims, counterclaims,
defenses or set-offs with respect to the Loans or the Loan Documents.  Each
Lender and its predecessors in interest have performed all of their obligations
under the Loan Documents, and no Borrower has any defenses, offsets,
counterclaims, claims or demands of any nature which can be asserted against any
Lender or its predecessors in interest for damages or to reduce or eliminate all
or any part of the obligations of such Borrower under the Loan Documents.
 
(f)           Validity.  This Agreement and the other Loan Documents are and
will continue to be the legal, valid and binding obligations of each Borrower,
enforceable against each Borrower in accordance with their terms.
 
(g)          Valid Existence, Execution and Delivery, and Due
Authorization.  Each Borrower validly exists under the laws of the State of its
formation or organization and has the requisite power and authority to execute
and deliver this Agreement and to perform the Loan Documents.  The execution and
delivery of this Agreement and the performance of the Loan Documents have been
duly authorized by all requisite action by or on behalf of each Borrower.  This
Agreement has been duly executed and delivered on behalf of each Borrower.
 
(h)          Ratification of Current Loan Documents and Collateral.  The Current
Loan Documents, as modified by this Agreement, are ratified and affirmed by each
Borrower and shall remain in full force and effect.  The liens of Lenders on and
security interests in any and all real or personal property (tangible or
intangible) granted as security for any of the Loans shall continue in full
force and effect and none of such property is or shall be released from such
liens and security interests.  Except as expressly provided herein, this
Agreement shall not constitute a waiver of any rights or remedies of any Lender
in respect of the Loan Documents.
 
(i)           No Duress.  Each Borrower has executed this Agreement as a free
and voluntary act, without any duress, coercion or undue influence exerted by or
on behalf of Lender or any other party.
 
4.   Consent; Reaffirmation; and Acknowledgement. Guarantor (a) consents to the
terms and conditions of this Agreement and (b) reaffirms the Guaranties and
confirms and agrees that, notwithstanding this Agreement and the consummation of
the transactions contemplated hereby and thereby, the Guaranties and all of
Guarantor’s covenants, obligations, agreements, waivers, and liabilities set
forth in the Guaranties continue in full force and effect in accordance with
their terms with respect to the obligations guaranteed.
 
5.   Guarantor Representations and Warranties.  Guarantor represents and
warrants to Lenders that:
 
(a)           No Material Changes.  There has been no material adverse change in
the financial condition of Guarantor from the most recent financial statement
received by a Lender from Guarantor.
 
 
-3-

--------------------------------------------------------------------------------

 
 
    (b)           Existing Representations and Warranties.  Each and all
representations and warranties of Guarantor in the Current Loan Documents are
and will continue to be accurate, complete and correct in all material respects
(other than any representation or warranty expressly relating to an earlier
date).
 
(c)           No Conflicts; No Consents Required.  Neither execution nor
delivery of this Agreement nor fulfillment of or compliance with the terms and
provisions hereof will conflict with, or result in a breach of the terms or
conditions of, or constitute a default under, any agreement or instrument to
which Guarantor is a party or by which Guarantor may be bound.  No consents,
approvals or authorizations are required for the execution and delivery of this
Agreement by Guarantor or for Guarantor’s compliance with its terms and
provisions.
 
(d)           Claims and Defenses.  Guarantor has no claims, counterclaims,
defenses, or offsets against any Lender or its predecessors in interest or with
respect to any of its obligations or other liabilities under the Guaranties as a
result of this Agreement or otherwise, any such claims, counterclaims, defenses
or offsets being hereby waived and released.
 
(e)            Validity.  This Agreement, the Existing Loan Modification
Agreements and the Guaranties are the legal, valid and binding agreements of
Guarantor and are enforceable against Guarantor in accordance with their terms.
 
(f)            Power and Authority.  Guarantor has the full power, authority,
capacity and legal right to execute and deliver this Agreement, and the party
executing this Agreement on behalf of Guarantor is fully authorized and directed
to execute the same to bind Guarantor.
 
(g)           No Duress.  Guarantor has executed this Agreement as a free and
voluntary act, without any duress, coercion or undue influence exerted by or on
behalf of any Lender or any other party.
 
6.             Release.  Guarantor and each Borrower fully, finally and forever
release and discharge (a) each Lender; (b) its predecessors in interest; (c)
their respective successors, assigns and affiliates; and (d) the directors,
officers, employees, agents and representatives of each Lender, such
predecessors in interest, and such successors, assigns and affiliates
(individually a “Lender Party”) from any and all actions, causes of action,
claims, debts, demands, liabilities, obligations and suits, of whatever kind or
nature, in law or equity, that Guarantor or any Borrower has or in the future
may have, whether known or unknown (i) in respect of the Loans, this Agreement,
the other Loan Documents or the actions or omissions of any Lender in respect of
the Loans or the Loan Documents and (ii) arising from events occurring prior to
the date of this Agreement.  GUARANTOR AND EACH BORROWER EXPRESSLY WAIVES ANY
PROVISION OF STATUTORY OR DECISIONAL LAW TO THE EFFECT THAT A GENERAL RELEASE
DOES NOT EXTEND TO CLAIMS WHICH THE RELEASING PARTY DOES NOT KNOW OR SUSPECT TO
EXIST IN SUCH PARTY’S FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH, IF
KNOWN BY SUCH PARTY, MUST HAVE MATERIALLY AFFECTED SUCH PARTY’S SETTLEMENT WITH
THE RELEASED PARTIES, INCLUDING PROVISIONS SIMILAR TO SECTION 1542 OF THE
CALIFORNIA CIVIL CODE, WHICH PROVIDES:  “A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE
TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY
AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
 
 
-4-

--------------------------------------------------------------------------------

 
 
7.    Conditions Precedent.  The obligations of Lenders to consummate the
transactions contemplated by this Agreement are subject to satisfaction of the
following conditions precedent, each in the sole and absolute discretion of
Lenders:
 
(a)   Borrower Performance.  Guarantor and Borrowers have duly executed and
delivered this Agreement to Lenders.
 
(b)           Representations and Warranties.  The representations and
warranties of Guarantor and Borrowers contained in this Agreement and any other
document or instrument expressly contemplated by this Agreement shall be true
and correct in all material respects.
 
(c)           No Default.  No event or circumstance shall have occurred that is
continuing, that, with the giving of notice or the passage of time, or both,
would be a default or an event of default under any of the Loan Documents.
 
(d)          Authority.  Borrowers and Guarantor shall have provided Lenders
with certificates of the Secretary, Assistant Secretary, Manager or other
appropriate officer, as applicable, of Guarantor and each Borrower, certifying
as to (i) the resolution of the board of directors or consent of the managers,
as applicable, of Guarantor and Borrowers, authorizing the execution, delivery
and performance of the this Agreement and any related documents, (ii) the bylaws
or operating agreements, as applicable, of Guarantor and Borrowers, and
(iii) the signatures of the officers or agents of Guarantor and Borrowers
authorized to execute and deliver this Agreement on behalf of Guarantor and
Borrowers.
 
(e)           Senior Credit Facility Documentation.  Lenders shall have received
copies of the fully-executed Senior Credit Facility Documentation, and the
transactions contemplated under the Senior Credit Facility Documentation shall
have closed concurrently with the Effective Date.
 
(f)           Fees and Costs.  Guarantor shall have paid to Lenders all
out-of-pocket costs and expenses incurred by Lenders in connection with the
preparation and negation of this Agreement and the closing of the transactions
contemplated hereby, including attorneys’ fees incurred by Lenders in connection
with the foregoing.
 
8.    Entire Agreement; Change; Discharge; Termination or Waiver.  The Loan
Documents, as modified by this Agreement, contain the entire understanding and
agreement of Guarantor, Borrowers and Lenders in respect of the Loans and
supersede all prior representations, warranties, agreements and
understandings.  No provision of the Loan Documents may be changed, discharged,
supplemented, terminated or waived except in a writing signed by Lenders,
Guarantor and Borrowers.
 
9.    No Limitations.  The description of the Loan Documents contained in this
Agreement is for informational and convenience purposes only and shall not be
deemed to limit, imply or modify the terms or otherwise affect the Loan
Documents.  The description in this Agreement of the specific rights of Lenders
shall not be deemed to limit or exclude any other rights to which Lenders may
now be or may hereafter become entitled to under the Loan Documents at law, in
equity or otherwise.
 
10.   Time of the Essence.  Time is of the essence in this Agreement.
 
11.   Binding Effect.  This Agreement and the other Loan Documents shall be
binding upon, and inure to the benefit of, Borrowers, Guarantor and Lenders and
their respective successors and assigns.
 
 
-5-

--------------------------------------------------------------------------------

 
 
12.   Further Assurances.  Guarantor and Borrowers shall execute, acknowledge
(as appropriate) and deliver to Lenders such additional agreements, documents
and instruments as reasonably required by Lenders to carry out the intent of
this Agreement.
 
13.   Counterpart Execution.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document.  Signature pages may be
detached from the counterparts and attached to a single copy of this Agreement
to physically form one document.
 
14.   Limitation of Liability for Certain Damages.  In no event shall any Lender
Party be liable to Guarantor, any Borrower or any of their respective affiliates
(collectively the “Credit Parties” and individually a “Credit Party”) on any
theory of liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or anticipated savings).  GUARANTOR,
BORROWERS AND EACH OTHER CREDIT PARTY HEREBY WAIVE, RELEASE AND AGREE NOT TO SUE
UPON (AND GUARANTOR AND BORROWERS SHALL CAUSE EACH OF THE OTHER CREDIT PARTIES
TO SO WAIVE, RELEASE, AND AGREE NOT TO SUE UPON) ANY SUCH CLAIM FOR ANY SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER
OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.
 
15.   Jurisdiction and Service of Process.
 
(a)           Submission to Jurisdiction.  Any legal action or proceeding with
respect to any Loan Document shall be brought exclusively in the courts of the
State of Arizona located in Maricopa County or of the United States for the
District of Arizona, and Guarantor, each Borrower and each other Credit Party
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts; provided, however,
that nothing in this Agreement shall limit or restrict the right of Lenders to
commence any proceeding in the federal or state courts located in the States in
which the property securing the Loans is located to the extent Lenders deem such
proceedings necessary or advisable to exercise remedies available under any Loan
Document.  Lenders, Guarantor, each Borrower and each other Credit Party hereby
irrevocably waive any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, that any of them may now or
hereafter have to the bringing of any such action or proceeding in such
jurisdictions.
 
(b)           Service of Process.  Guarantor, each Borrower and each other
Credit Party hereby irrevocably waive personal service of any and all legal
process, summons, notices and other documents and other service of process of
any kind and consents to such service in any suit, action or proceeding brought
in the United States of America with respect to or otherwise arising out of or
in connection with any Loan Document by any means permitted by applicable law,
including by the mailing thereof (by registered or certified mail, postage
prepaid) to the address of Guarantor or Borrowers specified above (and shall be
effective when such mailing shall be effective, as provided in Section 17
below).  Guarantor, each Borrower and each other Credit Party agree that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
 
(c)            Non-Exclusive Jurisdiction.  Nothing contained in this Section
shall affect the right of any Lender to serve process in any other manner
permitted by applicable law or commence legal proceedings or otherwise proceed
against any Borrower Party in any other jurisdiction.
 
 
-6-

--------------------------------------------------------------------------------

 
 
17.           Notices.  All notices, demands, requests, directions and other
communications (collectively, “Notices”) required or expressly authorized to be
made by the Loan Documents will be written and addressed (a) if to Guarantor, a
Borrower or any other Credit Party, to the address set forth above for Guarantor
or such Borrower or other Credit Party or such other address as shall be
notified in writing to Lenders after the date hereof; and (b) if to a Lender, at
the address set forth above for Lenders or such other address as shall be
notified in writing to Guarantor or any Borrower after the date hereof.  Notices
may be given by hand delivery; by overnight delivery service, freight prepaid;
or by U.S. mail, postage paid.  Notices given as described above shall be
effective and be deemed to have been received (x) upon personal delivery to a
responsible individual at Lender’s business office in Scottsdale, Arizona, if
the Notice is given by hand delivery; (y) one business day after delivery to an
overnight delivery service, if the Notice is given by overnight delivery
service; and (z) two business days following deposit in the U.S. mail, if the
Notice is given by U.S. mail.
 
18.           WAIVER OF JURY TRIAL.  LENDERS, GUARANTOR, BORROWERS AND EACH
OTHER CREDIT PARTY, TO THE EXTENT PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR
RELATING TO, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY OTHER TRANSACTION
CONTEMPLATED HEREBY OR THEREBY.  THIS WAIVER APPLIES TO ANY ACTION, SUIT OR
PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE.
 
19.           Governing Law.  The laws of the State of Arizona (without giving
effect to its conflicts of laws principles) shall govern all matters arising out
of, in connection with or relating to this Agreement, including its validity,
interpretation, construction, performance and enforcement.
 
[SIGNATURE PAGE FOLLOWS]
 
 
-7-

--------------------------------------------------------------------------------

 
 
Executed and effective as of the date first set forth above.




 
BORROWERS:
 



 
RT INDIANAPOLIS FRANCHISE, LLC, a
 
Delaware limited liability company
     
By:   /s/ Rhonda Parish             
 
Name:  Rhonda Parish
 
Its:     Vice President and Secretary
   




 
RT WESTERN MISSOURI FRANCHISE,
 
LLC, a Delaware limited liability company
     
By:   /s/ Rhonda Parish             
 
Name:  Rhonda Parish
 
Its:     Vice President and Secretary
   




 
RT ST. LOUIS FRANCHISE, LLC, a
 
Delaware limited liability company
     
By:   /s/ Rhonda Parish             
 
Name:  Rhonda Parish
 
Its:     Vice President and Secretary
   




 
RT MINNEAPOLIS FRANCHISE, LLC, a
 
Delaware limited liability company
     
By:   /s/ Rhonda Parish             
 
Name:  Rhonda Parish
 
Its:     Vice President and Secretary
   

 
 
 

 


EXECUTION PAGE OF BORROWERS
TO LOAN MODIFICATION AGREEMENT]
 
 
-8-

--------------------------------------------------------------------------------

 
 

 

 
RT KCMO FRANCHISE, LLC, a
 
Delaware limited liability company
     
By:   /s/ Rhonda Parish             
 
Name:  Rhonda Parish
 
Its:     Vice President and Secretary
   






 
RT NEW ENGLAND FRANCHISE, LLC, a
 
Delaware limited liability company
     
By:   /s/ Rhonda Parish             
 
Name:  Rhonda Parish
 
Its:     Vice President and Secretary
   






 
RT OMAHA FRANCHISE, LLC, a Delaware
 
limited liability company
     
By:   /s/ Rhonda Parish             
 
Name:  Rhonda Parish
 
Its:     Vice President and Secretary
   






 
RT LONG ISLAND FRANCHISE, LLC, a
 
Delaware limited liability company
     
By:   /s/ Rhonda Parish             
 
Name:  Rhonda Parish
 
Its:     Vice President and Secretary
   





[EXECUTION PAGE OF BORROWERS
TO LOAN MODIFICATION AGREEMENT]
 
 
-9-

--------------------------------------------------------------------------------

 
 

 

 
RT DETROIT FRANCHISE, LLC, a
 
Delaware limited liability company
     
By:   /s/ Rhonda Parish             
 
Name:  Rhonda Parish
 
Its:     Vice President and Secretary
   






 
RT MILLINGTON, LLC, a Delaware
 
limited liability company
     
By:   /s/ Rhonda Parish             
 
Name:  Rhonda Parish
 
Its:     Vice President and Secretary
   






 
RT MICHIANA FRANCHISE, LLC, a
 
Delaware limited liability company
     
By:   /s/ Rhonda Parish             
 
Name:  Rhonda Parish
 
Its:     Vice President and Secretary
   






 
RT SMITH, LLC, a Delaware limited
 
liability company
     
By:   /s/ Rhonda Parish             
 
Name:  Rhonda Parish
 
Its:     Vice President and Secretary
   



 


 
[EXECUTION PAGE OF BORROWERS
TO LOAN MODIFICATION AGREEMENT]
 
 
-10-

--------------------------------------------------------------------------------

 


 

 
RT MICHGAN FRANCHISE, LLC, a
 
Delaware limited liability company
     
By:   /s/ Rhonda Parish             
 
Name:  Rhonda Parish
 
Its:     Vice President and Secretary
   




 
RT O’TOOLE, LLC, a Delaware limited
 
liability company
     
By:   /s/ Rhonda Parish             
 
Name:  Rhonda Parish
 
Its:     Vice President and Secretary
   






 
RT ORLANDO FRANCHISE, L.P., a
 
Delaware limited partnership
     
By:   /s/ Rhonda Parish             
 
Name:  Rhonda Parish
 
Its:     Vice President and Secretary
   






 
RT SOUTH FLORIDA FRANCHISE,
 
L.P., a Delaware limited partnership
     
By:   /s/ Rhonda Parish             
 
Name:  Rhonda Parish
 
Its:     Vice President and Secretary
   



 


 


 
[EXECUTION PAGE OF BORROWERS
TO LOAN MODIFICATION AGREEMENT]
 
 
-11-

--------------------------------------------------------------------------------

 


 

 
RT WEST PALM FRANCHISE,
 
L.P., a Delaware limited partnership
     
By:   /s/ Rhonda Parish             
 
Name:  Rhonda Parish
 
Its:     Vice President and Secretary
   






 
RT TAMPA FRANCHISE, L.P., a
 
Delaware limited partnership
     
By:   /s/ Rhonda Parish             
 
Name:  Rhonda Parish
 
Its:     Vice President and Secretary
   






 
RT DENVER FRANCHISE, L.P., a
 
Delaware limited partnership
     
By:   /s/ Rhonda Parish             
 
Name:  Rhonda Parish
 
Its:     Vice President and Secretary
   



 




 




[EXECUTION PAGE OF BORROWERS
TO LOAN MODIFICATION AGREEMENT]
 
 
-12-

--------------------------------------------------------------------------------

 




GUARANTOR:
 

 
RUBY TUESDAY, INC., a Georgia
 
corporation
     
By:   /s/ Rhonda Parish             
 
Name:  Rhonda Parish
 
Its:     Chief Legal Officer and Secretary
   



 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
[EXECUTION PAGE OF GUARANTOR
TO LOAN MODIFICATION AGREEMENT]
 
 
-13-

--------------------------------------------------------------------------------

 


 
LENDERS:
 
GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation




By: /s/ Erik Siersma      
Printed Name:  Erik Siersma
Its:  Authorized Signatory




GENERAL ELECTRIC CAPITAL BUSINESS ASSET FUNDING CORPORATION OF CONNECTICUT, a
Delaware corporation


 
By:
GE CAPITAL FRANCHISE FINANCE CORPORATION, a Delaware corporation, as Servicer





By: /s/ Erik Siersma
Name:  Erik Siersma
Its:   Authorized signatory




GE COMMERCIAL FINANCE BUSINESS PROPERTY CORPORATION, a Delaware corporation




By:  Erik Siersma           
Printed Name:  Erik Siersma
Its:  Authorized Signatory
















[EXECUTION PAGE OF LENDERS
TO LOAN MODIFICATION AGREEMENT]
 
 
-14-

--------------------------------------------------------------------------------

 
 

 
GECPAC INVESTMENT II, INC., a Delaware corporation


 
By:
GENERAL ELECTRIC CAPITAL

 
CORPORATION, a Delaware corporation, Servicer





By:  /s/ Erik Siersma
Name:  Erik Siersma
Its:   Authorized signatory








 
GE CAPITAL FRANCHISE FINANCE CORPORATION, a Delaware corporation, successor in
interest to CEF Funding II, L.L.C.





By: /s/ Erik Siersma
Name: Erik Siersma
Its:   Authorized signatory










 














[EXECUTION PAGE OF LENDERS
TO LOAN MODIFICATION AGREEMENT]
 
 
-15-

--------------------------------------------------------------------------------

 




EXHIBIT A


DESCRIPTION OF LOANS






Loan ID No.
Borrower
Current Holder
 (Lender)
 000432115
 RT Indianapolis
 Franchise, LLC
 GECC
 000431893
 RT Western Missouri
 Franchise, LLC
 GECC
 000431894
 RT Western Missouri
 Franchise, LLC
 GECC
 000430650
 RT Minneapolis
 Franchise, LLC
 GECPAC Investment II,
  Inc. (“GECPAC II”)
 000429746
 RT KCMO Franchise,
 LLC
 GECC
 000429997
 RT KCMO Franchise,
 LLC
 GECBAFCC
 000429492
 RT Detroit Franchise,
 LLC
 GECC
 000430639
 RT Michiana
 Franchise, LLC and
 RT Smith, LLC
 GECPAC II
 000430711
 RT Michiana
 Franchise, LLC
 GECPAC II
 000430712
 RT Michigan
 Franchise, LLC and
 RT O’Toole, LLC
 GECPAC II
 000430666
 RT Michigan
 Franchise, LLC
 GECPAC II
 000429912
 RT Michigan
 Franchise, LLC
 GECBAFCC
 000430714
 RT Michigan
 Franchise, LLC and
 RT O’Toole, LLC
 GECPAC II
 000429970
 RT Michigan
 Franchise, LLC
 GECBAFCC
 000429642
 RT Orlando
 Franchise, L.P.
 GECBAFCC
 000430696
 RT West Palm Beach
 Franchise, L.P.
 GECPAC II





 
-16-

--------------------------------------------------------------------------------

 
 

 
EXHIBIT B


Senior Credit Facility Documentation




1.            Indenture dated as of May 14, 2012 (the “Indenture”) among Wells
Fargo Bank, National Association, as trustee, Guarantor, RTBD, Inc., RT Finance,
Inc., Ruby Tuesday GC Cards, Inc., RT Tampa Franchise, L.P., RT Orlando
Franchise, L.P., RT South Florida Franchise, L.P., RT New York Franchise, LLC,
RT Southwest Franchise, LLC, RT Michiana Franchise, LLC, RT Franchise
Acquisition, LLC, RT Kentucky Restaurant Holdings, LLC, RT Florida Equity, LLC,
RTGC, LLC, RT Detroit Franchise, LLC, RT Michigan Franchise, LLC, RT West Palm
Beach Franchise, L.P., RT New England Franchise, LLC, RT Long Island Franchise,
LLC, Ruby Tuesday, LLC, RT Las Vegas Franchise, LLC, RT Minneapolis Franchise,
LLC, RT Indianapolis Franchise, LLC, RT Denver Franchise, L.P., RT Omaha
Franchise, LLC, RT KCMO Franchise, LLC, RT Portland Franchise, LLC, RT St. Louis
Franchise, LLC, RT Western Missouri Franchise, LLC, Quality Outdoor Services,
Inc., RT Airport, Inc., RT Louisville Franchise, LLC, RT McGhee-Tyson, LLC, RT
One Percent Holdings, Inc., RT One Percent Holdings, LLC, RT Minneapolis
Holdings, LLC, RT Omaha Holdings, LLC, RT Denver, Inc., RT Louisville, Inc., RT
Orlando, Inc., RT South Florida, Inc., RT Tampa, Inc., RT West Palm Beach, Inc.,
RT New Hampshire Restaurant Holdings, LLC, RT Restaurant Services, LLC, RT
Northern California Franchise, LLC, RTTA, LP, Work Hay 2, LLC, RT Distributing,
LLC, RT O’Toole, LLC, RT Smith, LLC, RT Millington, LLC, 4721 RT of
Pennsylvania, Inc., RTTT, LLC, RTT Texas, Inc., RT Jonesboro Club, RT Arkansas
Club, Inc., Ruby Tuesday of Russellville, Inc., Ruby Tuesday of Conway, Inc., RT
KCMO Kansas, Inc. and Ruby Tuesday of Bryant, Inc. and the other guarantors
party thereto from time to time pursuant to a Supplement to the Indenture.
 
 
2.            Ruby Tuesday, Inc. 7⅝% Senior Notes Due 2020 and any Additional
Notes and Exchange Notes issued in accordance with the terms of the Indenture,
in an aggregate original principal amount of up to $250,000,000, (the “Senior
Notes”).
 
 
3.            Revolving Credit Agreement dated as of December 3, 2013 the
“Guarantor Credit Agreement”) among Guarantor, the lenders from time to time
party thereto (the “Revolving Credit Lenders”), Bank of America, N.A., in its
capacity as administrative agent for the Revolving Credit Lenders (the
“Administrative Agent”), as issuing bank (the “Issuing Bank”), and RTBD, Inc.,
RT Finance, Inc., Ruby Tuesday GC Cards, Inc., RT Tampa Franchise, L.P., RT
Orlando Franchise, L.P., RT South Florida Franchise, L.P., RT New York
Franchise, LLC, RT Southwest Franchise, LLC, RT Michiana Franchise, LLC, RT
Franchise Acquisition, LLC, RT Kentucky Restaurant Holdings, LLC, RT Florida
Equity, LLC, RTGC, LLC, RT Detroit Franchise, LLC, RT Michigan Franchise, LLC,
RT West Palm Beach Franchise, L.P., RT New England Franchise, LLC, RT Long
Island Franchise, LLC, Ruby Tuesday, LLC, RT Las Vegas Franchise, LLC, RT
Minneapolis Franchise, LLC, RT Indianapolis Franchise, LLC, RT Denver Franchise,
L.P., RT Omaha Franchise, LLC, RT KCMO Franchise, LLC, RT Portland Franchise,
LLC, RT St. Louis Franchise, LLC, RT Western Missouri Franchise, LLC, Quality
Outdoor Services, Inc., RT Airport, Inc., RT Louisville Franchise, LLC, RT
McGhee-Tyson, LLC, RT One Percent Holdings, Inc., RT One Percent Holdings, LLC,
RT Minneapolis Holdings, LLC, RT Omaha Holdings, LLC, RT Denver, Inc., RT
Louisville, Inc., RT Orlando, Inc., RT South Florida, Inc., RT Tampa, Inc., RT
West Palm Beach, Inc., RT New Hampshire Restaurant Holdings, LLC, RT Restaurant
Services, LLC, RT Northern California Franchise, LLC, RTTA, LP, Work Hay 2, LLC,
RT Distributing, LLC, RT O’Toole, LLC, RT Smith, LLC, RT Millington, LLC, 4721
RT of Pennsylvania, Inc., RTTT, LLC, RTT Texas, Inc., RT Jonesboro Club, RT
 
 
-17-

--------------------------------------------------------------------------------

 
 
Arkansas Club, Inc., Ruby Tuesday of Russellville, Inc., Ruby Tuesday of Conway,
Inc., RT KCMO Kansas, Inc. and Ruby Tuesday of Bryant, Inc., as guarantors and
the other guarantors party thereto from time to time pursuant to a Joinder
Agreement to the Guarantor Credit Agreement (collectively, the “Subsidiary
Guarantors”).
 
 
4.            Security Agreement dated as of December 3, 2013 (the “Security
Agreement”) by Guarantor, RTBD, Inc., RT Finance, Inc., Ruby Tuesday GC Cards,
Inc., RT Tampa, Inc., RT Orlando, Inc., RT South Florida, Inc., RT West Palm
Beach, Inc., RT One Percent Holdings, Inc., RT New York Franchise, LLC, RT
Southwest Franchise, LLC, RT Franchise Acquisition, LLC, RT Kentucky Restaurant
Holdings, LLC, RT Florida Equity, LLC, RTGC, LLC, Ruby Tuesday, LLC, RT Las
Vegas Franchise, LLC, Quality Outdoor Services, Inc., RT Airport, Inc., RT
Denver, Inc., RT Louisville, Inc., RT Restaurant Services, LLC, RT One Percent
Holdings, LLC, RT Louisville Franchise, LLC, RT McGhee Tyson, LLC, RT
Minneapolis Holdings, LLC, RT Omaha Holdings, LLC, RT New Hampshire Restaurant
Holdings, LLC, RT Northern California Franchise, LLC, RTTA, LP, Wok Hay 2, LLC,
RT Distributing, LLC, RTT Texas, Inc., RTTT, LLC, RT Jonesboro Club, RT Arkansas
Club, Inc., Ruby Tuesday of Russellville, Inc., Ruby Tuesday of Conway, Inc., RT
KCMO Kansas, Inc., Ruby Tuesday of Bryant, Inc. and the other grantors party
thereto from time to time pursuant to a Joinder Agreement to the Security
Agreement, in favor of Administrative Agent.
 
 
5.            Pledge Agreement dated as of December 3, 2013 (the “Pledge
Agreement”) by Guarantor, RTBD, Inc., RT Finance, Inc., Ruby Tuesday GC Cards,
Inc., RT Tampa, Inc., RT Orlando, Inc., RT South Florida, Inc., RT West Palm
Beach, Inc., RT One Percent Holdings, Inc., RT New York Franchise, LLC, RT
Southwest Franchise, LLC, RT Franchise Acquisition, LLC, RT Kentucky Restaurant
Holdings, LLC, RT Florida Equity, LLC, RTGC, LLC, Ruby Tuesday, LLC, RT Las
Vegas Franchise, LLC, Quality Outdoor Services, Inc., RT Airport, Inc., RT
Denver, Inc., RT Louisville, Inc., RT Restaurant Services, LLC, RT One Percent
Holdings, LLC, RT Louisville Franchise, LLC, RT McGhee-Tyson, LLC, RT
Minneapolis Holdings, LLC, RT Omaha Holdings, LLC, RT New Hampshire Restaurant
Holdings, LLC, RT Northern California Franchise, LLC, RTTA, LP, Wok Hay 2, LLC,
RT Distributing, LLC, RTT Texas, Inc., RTTT, LLC, RT Jonesboro Club, RT Arkansas
Club, Inc., Ruby Tuesday of Russellville, Inc., Ruby Tuesday of Conway, Inc., RT
KCMO Kansas, Inc., Ruby Tuesday of Bryant, Inc. and the other pledgors party
thereto from time to time pursuant to a Joinder Agreement to the Pledge
Agreement in favor of Administrative Agent, in favor of Administrative Agent.
 
 
-18-


--------------------------------------------------------------------------------